Per Curiam:

On May 19 appellants filed a petition for rehearing, which was denied, no opinion being rendered. Among other questions presented was, whether the action of the annuity association in changing its by-laws violates the provisions of section 10 of article 1 of the constitution of the United States, in that it impairs the obligation of the contract between appellants and the association, and in effect deprives the appellants of vested rights. In a supplemental petition for rehearing it is asked that the court decide the federal question suggested in the former petition. We hold that the changes in the by-laws of the association do not have the effect contended for by the appellants, nor constitute a violation of the federal constitution, and therefore the petition is denied.